 Case 3:18-cv-00116-RJD Document 49 Filed 06/08/20 Page 1 of 5 Page ID #164




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

GUY ODOM,                                        )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )             Case No. 18-cv-116-RJD
                                                 )
JEFFREY B. JULIUS,                               )
                                                 )
       Defendant.                                )

                                              ORDER

DALY, Magistrate Judge:

        Plaintiff Guy Odom, an inmate in the custody of the Illinois Department of Corrections

(“IDOC”), brings this lawsuit pursuant to 42 U.S.C. § 1983 alleging his constitutional rights were

violated while he was incarcerated at Big Muddy River Correctional Center (“Big Muddy”). In

his complaint, Plaintiff alleges Defendant Jeffrey Julius shoved and struck him on September 10,

2017. Plaintiff is proceeding in this action on an Eighth Amendment excessive force claim

against Defendant Julius.

       This matter is now before the Court on Defendant’s Motion for Summary Judgment (Doc.

37). For the reasons set forth below, the Motion for Summary Judgment is DENIED.

                                       Factual Background

       On September 10, 2017, while incarcerated at Big Muddy, Plaintiff was in the cafeteria for

mealtime (Deposition of Guy Odom, Doc. 38-1 at 4). In the cafeteria, inmates are directed by the

kitchen supervisor to stand in line, grab a premade tray, and sit down and eat their meal (Id. at 4-5).

When it was Plaintiff’s turn to grab his premade tray, he asked the kitchen supervisor for a

different tray that did not have flies around it (Id. at 4). The supervisor told Plaintiff no, and

                                            Page 1 of 5
 Case 3:18-cv-00116-RJD Document 49 Filed 06/08/20 Page 2 of 5 Page ID #165




indicated he needed to grab his tray (Id. at 5). Plaintiff again asked the supervisor for a different

tray (Id.). Defendant Julius intervened and told Plaintiff he had to leave (Id. at 4). According to

Plaintiff, Defendant placed his hand on Plaintiff’s shoulder and shoved him while Defendant was

telling Plaintiff to leave (Id. at 4, 6). Plaintiff attempted to explain the circumstances when

Defendant struck Plaintiff on his lip, causing it to bleed (Id. at 6). According to Defendant Julius,

during this interaction, Plaintiff reached back with a clenched fist and drew back with his right

hand in an attempt to strike Defendant (Declaration of Jeffrey Julius, Doc. 38-2 at ¶ 6). Plaintiff

disputes Defendant’s assertions and attests he was not combative (Plaintiff’s Affidavit, Doc. 41 at

3, ¶ 1). Defendant asserts that he struck Plaintiff with his right hand, closed fist, on the left side of

Plaintiff’s face to defend against Plaintiff’s attack (Doc. 38-2 at ¶ 7). Then, four officers tackled

Plaintiff to the ground and handcuffed him (Doc. 38-1 at 7). Plaintiff was taken to the shower

area in segregation and examined by a nurse (Id. at 8). The nurse cleaned the cut on Plaintiff’s lip

(Id.). Plaintiff did not receive any stitches or further medical treatment (Id. at 10). Plaintiff

testified he has a scar from this incident, and experienced pain and difficulty eating for

approximately one week (Id.).

                                   Summary Judgment Standard

        Summary judgment is appropriate only if the moving party can demonstrate “that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” FED. R. CIV. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322(1986); see also

Ruffin-Thompkins v. Experian Information Solutions, Inc., 422 F.3d 603, 607 (7th Cir. 2005).

The moving party bears the initial burden of demonstrating the lack of any genuine issue of

material fact. Celotex, 477 U.S. at 323. Once a properly supported motion for summary

judgment is made, the adverse party “must set forth specific facts showing there is a genuine issue
                                         Page 2 of 5
 Case 3:18-cv-00116-RJD Document 49 Filed 06/08/20 Page 3 of 5 Page ID #166




for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). A genuine issue of

material fact exists when “the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Estate of Simpson v. Gorbett, 863 F.3d 740, 745 (7th Cir. 2017) (quoting

Anderson, 477 U.S. at 248). In determining a summary judgment motion, the Court views the

facts in the light most favorable to, and draws all reasonable inferences in favor of, the nonmoving

party. Apex Digital, Inc. v. Sears, Roebuck & Co., 735 F.3d 962, 965 (7th Cir. 2013) (citation

omitted).

                                             Discussion

       The Eighth Amendment prohibits “cruel and unusual punishments” and has been

interpreted by the United States Supreme Court to encompass the “unnecessary and wanton

infliction of pain” upon prisoners in a correctional institution. Wilson v. Seiter, 501 U.S. 294,

296, 111 S.Ct. 2321, 115 L.Ed.2d 271 (1991) (quoting Estelle v. Gamble, 429 U.S. 97, 104, 97

S.Ct. 285, 50 L.Ed.2d 251 (1976)). In excessive force cases, “[t]he central question is “whether

force was applied in a good faith effort to maintain or restore discipline or maliciously and

sadistically for the very purpose of causing harm.” Fillmore v. Page, 358 F.3d 496, 503 (7th Cir.

2004). “In making that determination, several factors are relevant, including the need for the

application of the force, the amount of force applied, the threat an officer reasonably perceived, the

effort made to temper the severity of the force used, and the extent of the injury that force caused to

an inmate.” Id. at 504. With regard to the last of these factors, while a plaintiff need not

demonstrate a significant injury to state a claim for excessive force under the Eighth Amendment,

“a claim ordinarily cannot be predicated on a de minimis use of physical force.” DeWalt v.

Carter, 224 F.3d 607, 620 (7th Cir. 2000) (citing Hudson, 503 U.S. at 7, 9–10). Indeed, “the

Eighth Amendment's prohibition of cruel and unusual punishments necessarily excludes from
                                       Page 3 of 5
 Case 3:18-cv-00116-RJD Document 49 Filed 06/08/20 Page 4 of 5 Page ID #167




constitutional recognition de minimis uses of physical force, provided that the use of force is not of

a sort repugnant to the conscience of mankind.” Hudson, 503 U.S. at 9–10 (citation and internal

quotations omitted). Therefore, not every “malevolent touch by a prison guard” gives rise to a

federal cause of action, even if the use of force in question “may later seem unnecessary in the

peace of a judge's chambers.” Id. at 9 (citation and quotation omitted).

       In this instance, Defendant Julius asserts summary judgment in his favor is warranted

because he used only minimal force to maintain order and discipline and Plaintiff did not suffer a

substantial injury. Plaintiff testified Defendant told Plaintiff to leave dietary and, while Plaintiff

was attempting to explain his issue, Defendant struck Plaintiff on his lip. Defendant concedes he

struck Plaintiff with a closed fist on the left side of his face, but asserts such action was necessary

and appropriate because Defendant feared Plaintiff was about to strike him. Defendant also notes

Plaintiff had failed to follow direct orders to leave dietary. The central inquiry in claims of

excessive force is whether the force was applied in a good-faith effort to maintain or restore

discipline, or maliciously and sadistically to cause harm. See Outlaw v. Newkirk, 259 F.3d 833,

837 (7th Cir. 2001). The Court cannot find as a matter of law that the force employed by

Defendant was applied in good faith and not for purposes of causing harm. Plaintiff disputes

Defendant’s contention that Plaintiff was preparing to strike Defendant. Further, although it

appears Plaintiff may have failed to adhere to an order to leave dietary, the Court cannot find that

striking Plaintiff in his face with a closed fist was an appropriate use of force, in consideration of

the Fillmore factors, cited above. Finally, the Court disagrees with Defendant’s characterization

that the force applied was minimal because Plaintiff suffered only a cut to his lip. Plaintiff

testified he has an enduring scar from the cut, and experienced pain for approximately one week.

For these reasons, the Court finds a reasonable jury could find Defendant used excessive force
                                          Page 4 of 5
 Case 3:18-cv-00116-RJD Document 49 Filed 06/08/20 Page 5 of 5 Page ID #168




against Plaintiff on September 10, 2017, and Defendant is not entitled to judgment as a matter of

law.

       Defendant is also not entitled to qualified immunity as it was clearly established at the time

of the events in question that applying force in a manner inconsistent with maintaining or restoring

discipline implicates an inmate’s constitutional rights.

                                            Conclusion

       For the reasons stated above, Defendant Julius’ Motion for Summary Judgment (Doc. 37)

is DENIED.



IT IS SO ORDERED.

DATED: June 8, 2020


                                                      s/ Reona J. Daly
                                                      Hon. Reona J. Daly
                                                      United States Magistrate Judge




                                            Page 5 of 5
